DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

     JOHN “THE GREEK” PAINTING, INC., a Florida Corporation,
                         Appellant,

                                    v.

   RJS CONSTRUCTION GROUP, INC., a Florida Profit Corporation,
                       Appellee.

                              No. 4D19-2909

                          [January 30, 2020]

  Appeal of a nonfinal order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Janis Brustares Keyser, Judge; L.T.
Case No. 2019-CA-007455.

   Bradford M. Cohen and Michael J. McMullen of Cohen & McMullen,
Fort Lauderdale, for appellant.

  Alan B. Rose and Richard L. Cartlidge of Mrachek, Fitzgerald, Rose,
Konopka, Thomas & Weiss, P.A., West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CIKLIN and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.